59 F.3d 171wNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
UNITED STATES DEPARTMENT OF LABOR, Plaintiff-Appellee,v.COLE ENTERPRISES, INC., and William C. Cole, Defendants-Appellants
No. 94-3070.
United States Court of Appeals, Sixth Circuit.
June 30, 1995.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION